Citation Nr: 1508190	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as due to exposure to ionizing radiation.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to February 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim was certified to the Board in June 2014.  Although the Veteran did not request a Board hearing on his October 2011 substantive appeal, in a June 2014 correspondence, he requested to appear in person before the Board.  

The Board notes that it attempted to contact the Veteran in January 2015 at his last known mailing address to clarify the type of hearing he desired.  However, the letter was returned undeliverable.  

Pursuant to 38 C.F.R. § 20.703 (2014), an appellant may request a hearing before the Board subject to the restrictions of 38 C.F.R. § 20.1304 (2014).  A hearing on appeal will be granted if an appellant, or his representative, expresses a desire to appear in person.  See 38 C.F.R. § 20.700 (2014).

The regulations provide that a Veteran has 90 days from notification of certification to request a personal hearing from the Board.  38 C.F.R. § 20.1304(a) (2014).  As the Veteran's request for a hearing was made within the 90 day period, the Board must grant this request.  A remand is therefore necessary to schedule the requested Board hearing.

Accordingly, the case is REMANDED for the following action:

Clarify the type of Board hearing the Veteran is requesting and schedule the Veteran for the requested hearing before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



